Citation Nr: 1043620	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-41 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 
1966.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board recognizes that the Veteran initially claimed service 
connection for PTSD.  However, the United States Court of Appeals 
for Veterans Claims (Court) recently held that claims for service 
connection for PTSD encompass claims for service connection for 
all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009).  In accordance with Clemons v. Shinseki, the RO 
adjudicated the issues of service connection for PTSD or 
diagnosed adjustment disorder with anxiety and depressed mood in 
the September 2009 statement of the case.  The Veteran was given 
an opportunity to respond and he submitted a VA Form 9 in October 
2009 requesting service connection for PTSD or the diagnosed 
adjustment disorder with anxiety and depressed mood.  The Veteran 
did not identify any additional evidence with respect to the 
claim for service connection for the adjustment disorder with 
anxiety and depressed mood.  The RO certified the two separate 
issues for service connection and, therefore, the Board has 
listed the issues of entitlement to service connection for PTSD 
and service connection for an acquired psychiatric disorder on 
appeal, as set forth on the title page.  The Board recognizes 
that the issue of entitlement to service connection for an 
acquired psychiatric disorder was previously characterized as 
entitlement to service connection for adjustment disorder with 
anxiety and depressed mood.  However, for the purposes of clarity 
and to adequately address the medical evidence of record, the 
Board has broadened the issue as shown on the title page.  
Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

In a June 2010 rating decision, the RO granted service connection 
for bilateral hearing loss, assigning a noncompensable disability 
rating, effective April 26, 2010.  The Veteran has not submitted 
a notice of disagreement with respect to the decision and, 
therefore, the issue is not before the Board at this time.  

Subsequent to the September 2009 statement of the case, 
additional VA treatment records were associated with the claims 
file.  The Veteran did not provide a waiver of RO consideration 
of the evidence.  See 38 C.F.R. § 20.1304(c) (2010).  However, 
the VA treatment records largely concern disabilities that are 
not currently before the Board.  The records do show diagnoses of 
a psychiatric disorder without any accompanying evidence.  
However, the diagnoses are duplicative of the evidence contained 
in the VA treatment records that were already considered by the 
RO.  Consequently, the Board finds that the VA treatment records 
are duplicative and cumulative of the medical evidence considered 
by the RO.  Therefore, a waiver of initial consideration by the 
agency of original jurisdiction is not necessary.  See 38 C.F.R. 
§ 20.1304 (2010).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the 
equitable disposition of the instant case have been completed.

2.  The RO conceded the Veteran's stressor of combat duty in 
Vietnam.  

3.  The preponderance of the evidence in the claims file 
establishes that the Veteran does not have a diagnosis of PTSD in 
accordance with the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).

4.  There is no evidence of a psychiatric disorder during active 
service and there is no medical evidence relating any psychiatric 
disorder to active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.   38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notice in March 
2009, prior to the initial AOJ decision in June 2009.  Therefore, 
the timing requirement of the notice as set forth in Pelegrini 
has been met.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran about 
the information and evidence that is necessary to substantiate 
his claim for service connection.  Specifically, the March 2009 
letter stated that the evidence must show that he had an injury 
in military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and effective 
date for the disabilities on appeal.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In addition, the RO notified the Veteran in the March 2009 letter 
about the information and evidence that VA will seek to provide.  
In particular, the letter indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records held 
by Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The March 2009 letter 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the agency 
or person that has them.  The letter requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he would 
like VA to obtain on his behalf.  The letter also informed him 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  Therefore, all notification requirements 
have been met.  

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims, including service treatment records and VA treatment 
records.  In addition, the Veteran was afforded a VA examination 
with respect to his claim for PTSD in May 2009.  Concerning this, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case was 
adequate, as it was predicated on a review of the claims file and 
all pertinent evidence of record as well as on a mental status 
examination.  The Board recognizes the Veteran's contention that 
his VA examination was inadequate because the VA examiner did not 
listen to all of his stressful experiences in the military and 
that he did in fact have PTSD.  However, as will be discussed in 
further detail below, the RO conceded the Veteran's stressor of 
combat experience and witnessing mortar and sniper fire prior to 
the scheduled VA examination.  In the VA examination report, the 
examiner noted that the Veteran's stressor was conceded which 
included combat service in Vietnam.  In addition, the examiner 
reviewed the claims file which included the Veteran's statements 
regarding his experiences in Vietnam.  The examiner specifically 
noted in the report that he reviewed the Veteran's statements 
including a five page long statement that gave extensive details 
of the Veteran's stressful situations.  The examiner conducted a 
mental status examination to include an interview-based 
diagnostic instrument for PTSD and determined that the Veteran's 
clinical symptoms were not enough for the DSM-IV criteria for the 
diagnosis.  The examiner noted that the Veteran's clinical 
condition was subthreshold for a diagnosis of PTSD. There is 
nothing to indicate that the examination was cursory or that the 
examiner did not give adequate attention to the Veteran's 
complaints or provided history.  Although the Veteran is 
dissatisfied that he was not diagnosed with PTSD - that the 
examiner's findings do not support the Veteran's claim is not a 
reason to find the examination inadequate.  See also Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994).  Finally, the Board 
recognizes that the regulations with respect to service 
connection for PTSD were recently revised, which eliminated the 
requirement for corroborating that the claimed in-service 
stressor occurred if the claimed stressor occurred in certain 
situations.  See 38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 
(Jul 13, 2010).  However, in this case, the Veteran's stressor of 
combat duty and witnessing mortar and sniper fire has been 
conceded, but the May 2009 VA examiner determined that the 
Veteran's clinical symptoms were not enough to establish a 
diagnosis of PTSD. Thus, application of the new regulations would 
not affect this case as the Veteran's stressor is not disputed- 
he simply does not have a diagnosis of PTSD based on his clinical 
symptoms.  For these reasons, the Board concludes that the VA 
examination was adequate and VA has fulfilled the duty to assist 
the appellant in this case.

With respect to whether the Veteran should have been afforded a 
VA examination to obtain a nexus opinion as to whether his 
acquired psychiatric disorder is attributable to military 
service, the Board notes that there is sufficient medical 
evidence to decide the claim.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In regard to the question of 
whether the Veteran's psychiatric disorder is directly related to 
active service, the May 2009 VA examiner indicated that the 
current psychiatric disorder is related to post-service events 
that occurred many years after the Veteran's separation from 
active service.  During the May 2009 VA examination to evaluate 
the Veteran's claim for service connection for PTSD, the VA 
examiner performed a mental status examination, reviewed the 
claims file, and provided a diagnosis of adjustment disorder with 
depressed mood and anxiety.  The examiner explained that there 
was no history of psychiatric treatment while the Veteran was on 
active duty or immediately after active duty.  The examiner noted 
that the first psychiatric treatment was in 2004 and at that time 
it was depression precipitated by multiple stressors including 
financial problems, bankruptcy, losing his home, and losing his 
job.  In addition, the Board finds that the examiner's findings 
are supported by the evidence of record.  In this respect, the 
service treatment records do not reveal any treatment or 
diagnosis of a psychiatric disorder.  Although the Veteran 
checked yes as to having experienced nervous trouble upon 
entrance to active service, the induction examination report 
shows that the examining physician clinically evaluated the 
Veteran's psychiatric condition as normal.  Again, at separation, 
the Veteran checked yes as to having experienced nervous trouble 
on the report of medical history; however, the separation 
examination report shows that the examining physician clinically 
evaluated the Veteran's psychiatric condition as normal.  In 
fact, there is no evidence of a psychiatric disorder for more 
than 35 years after the Veteran's separation from active service.  
At the time of the Veteran's initial treatment for psychiatric 
problems in 2004, the Veteran did not relate his psychiatric 
disorder to active service and reported that he did not have any 
psychiatric history.  The Board recognizes that the Veteran is 
competent to report his symptomatology; however, the May 2009 VA 
examiner reviewed the claims file, considered the Veteran's 
symptoms and statements and determined that the Veteran's 
psychiatric disorder was related to post-service events.  
Additionally, as stated in more detail below, the Veteran has not 
alleged that he has experienced any continuity of symptoms since 
separation from active service.  Therefore, in consideration of 
the totality of the evidence, the Board concludes that an 
additional VA examination is not required as the medical evidence 
of record, including the VA examination conducted in May 2009, is 
sufficient to decide the issue. 

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

I.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the DSM-IV and that if a diagnosis is not 
supported by the findings on the examination report, the rating 
agency shall return the report to the examiner to substantiate 
the diagnosis.

Additionally, the Board notes that the regulations with respect 
to service connection for PTSD have been revised during the 
pendency of the Veteran's appeal.  If a stressor claimed by a 
Veteran is related to the Veteran's "fear of hostile military or 
terrorist activity" and a VA or VA-contracted psychiatrist or 
psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service stressor 
so long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service.  Stressor Determinations for Post Traumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).  "For purposes of this section, 'fear of hostile 
military or terrorist activity' means that a Veteran experienced, 
witnessed or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others . . . , 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror."  75 Fed. Reg. at 39,852.  The new 
regulations are applicable to the Veteran's case; however, the RO 
conceded the Veteran's stressor.  Therefore, the new regulations 
do not afford the Veteran any benefit as his stressor has already 
been conceded.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.

Initially, with respect to an in-service stressor, the Veteran 
explained that he suffered from several stressful experiences 
during his service in Vietnam.  Specifically, he stated that he 
was exposed to combat including mortar and sniper fire.  The 
Veteran's personnel records show that the Veteran's military 
occupational duty (MOS) was listed as combat construction 
specialist, effective October 1965.  The RO included a historical 
study of the United States Army Engineer operations in the 
Republic of Vietnam from January 1965 to November 1967 which 
indicated that the Veteran's unit was involved in combat 
operations.  In the June 2009 rating decision, the RO conceded 
the Veteran's stressor of being engaged in combat and witnessing 
mortar fire and sniper fire.  See 38 C.F.R. § 3.304(f).

Despite the evidence of a verified in-service stressor, a 
critical element for service connection for PTSD is absent.  In 
reviewing the claims file, the Board finds that there is 
affirmative evidence that the Veteran does not have PTSD.  In 
this respect, the Veteran was afforded a VA examination in May 
2009.  The examiner reviewed the claims file, performed a mental 
status examination of the Veteran, and noted that the Veteran's 
stressor was conceded.  The examiner stated that the Veteran's 
stressor included combat experience in Vietnam.  The examiner 
commented that the Veteran's unit was subjected to sniper and 
mortar fire while the Veteran was in Vietnam.  The examiner also 
reviewed the Veteran's claims file consisting of the Veteran's 
statements regarding his service in Vietnam.  The examiner 
performed an interview-based diagnostic instrument for PTSD.  The 
examiner stated that the Veteran had the symptoms of PTSD 
including persistent re-experiencing of the traumatic event, 
persistent avoidance of stimuli associated with the trauma and 
numbing of general responsiveness, persistent symptoms of 
increased arousal including difficulty falling or staying asleep, 
and a chronic onset of symptoms.  The examiner stated that the 
Veteran had the above-noted symptoms of PTSD, but that there were 
not enough symptoms for the DSM-IV criteria.  The Veteran's 
clinical condition was subthreshold for a diagnosis of PTSD and 
no diagnosis of PTSD could be established.  Finally, the current 
medical evidence of record, aside from the May 2009 VA 
examination, does not reveal any diagnosis or documentation of 
PTSD.  The May 2009 VA examination weighs heavily against the 
Veteran's claim. 

The only evidence supporting the presence of a PTSD diagnosis is 
the Veteran's own personal assertions.  The Board acknowledges 
that lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  

However, in this case, the Veteran is not providing statements 
related to the diagnosis of a simple disorder.  Unlike the 
varicose veins in Barr or dislocated shoulder in Jandreau, a 
psychiatric disorder is not a condition generally capable of lay 
diagnosis, although its symptoms might be described by a lay 
person, nor is it the type of condition that can be causally 
related to military service without medical expertise.  Davidson, 
581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  
In this regard, the origin of a psychiatric disability is a 
matter of medical complexity and is often the subject of 
conflicting opinions even among mental health professionals.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (1996) (recognizing the 
complexity of determining diagnoses and etiologies within the 
field of mental disorders).  Thus, the Board concludes that, 
although the Veteran is competent to report symptoms he has 
experienced, his statements as to whether he has a current 
diagnosis of PTSD do not constitute competent evidence.  As a 
layperson, he is not competent to provide evidence that requires 
medical knowledge because he lacks the requisite professional 
medical training, certification and expertise to present opinions 
regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that matters involving special experience 
or special knowledge require the opinions of witnesses skilled in 
that particular science, art, or trade).  In addition, as noted 
above, the VA examiner considered the Veteran's assertions when 
determining that the Veteran did not meet the criteria for a 
diagnosis of PTSD.  As such, the assertions advanced by the 
Veteran have been considered in determining whether he has PTSD. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of proof of a present disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Without evidence of a current diagnosis of PTSD which conforms to 
diagnostic criteria under DSM-IV, a preponderance of the evidence 
is against the Veteran's claim for service connection for PTSD.  
No further discussion of the remaining element of a PTSD service 
connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  The benefit of the doubt rule does not apply, 
and the claim for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the VA treatment records disclose that the Veteran 
has been diagnosed with adjustment disorder and depressive 
disorder.  As noted in the introduction, although the Veteran did 
not initially raise a claim of service connection for an acquired 
psychiatric disorder other than PTSD, the RO adjudicated the 
issue in the September 2009 statement of the case and the Veteran 
provided argument in the October 2009 VA Form 9 that he desired 
service connection for a psychiatric disorder.  The Veteran did 
not identify any additional evidence with respect to his claim 
for an acquired psychiatric disorder.  Therefore, the Board will 
consider this possible additional entitlement.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Here, the service treatment records are completely absent for any 
diagnosis of a psychiatric disorder.  The December 1963 induction 
examination report shows that the Veteran's psychiatric condition 
was clinically evaluated as normal.  However, the report of 
medical history reveals that the Veteran checked yes as to having 
experienced nervous trouble of any sort.  In the physician's 
summary and elaboration of all pertinent data, the examining 
physician noted the Veteran's statement of nervousness, but 
explained that there was no evidence of psychiatric care and 
there was no diagnosis provided.  Thus, the Veteran is presumed 
sound upon entry to active service.  See 38 U.S.C.A. § 1111; 38 
C.F.R. §§ 3.304(b)(1).  During the Veteran's period of active 
service, there were no complaints, treatment, or diagnosis of a 
psychiatric disorder.  Again, upon separation from active 
service, the Veteran checked yes as to having experienced nervous 
trouble in the February 1966 report of medical history.  In the 
physician's summary and elaboration of all pertinent data, the 
examining physician did not list any diagnosis with respect to a 
psychiatric disorder.  The February 1966 separation examination 
report shows that the Veteran's psychiatric condition was 
clinically evaluated as normal and the report did not include any 
diagnosis of a psychiatric disorder.  

Following separation from active service, there is no evidence of 
any psychiatric disorder or complaints of a disorder until 2004, 
more than 35 years after the Veteran's separation from active 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In addition to the lack of evidence of a psychiatric disorder 
during active service or for years after separation from service, 
there is no medical evidence relating the Veteran's current 
psychiatric disorder to active service.  In this regard, the 
Board observes that the May 2009 VA examiner noted that there was 
no history of psychiatric treatment while the Veteran was on 
active duty or immediately after active duty.  The examiner noted 
that the first psychiatric treatment was in 2004 and at that time 
it was depression precipitated by multiple stressors including 
financial problems, bankruptcy, losing his home and job, thereby 
indicating that the Veteran's current psychiatric disorder was 
related to post-service events.  Furthermore, the VA treatment 
records dated in February 2004, show that the VA psychiatrist 
only noted that the Veteran's struggles with respect to his 
psychiatric disorder included losing his job, bankruptcy, and 
financial problems.  Moreover, the Veteran reported that he had 
no previous psychiatric history and there was no reference to any 
problems from service.  

In this case, the only evidence relating a current psychiatric 
disorder to active service is the Veteran's personal statements.  
There is no indication in the record that the Veteran is a 
physician or other health care professional.  The Board 
acknowledges that lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007).  

In this case, the Board recognizes that the Veteran is competent 
to provide testimony regarding the symptoms that he has 
experienced.  However, a psychiatric disorder is not a condition 
generally capable of lay diagnosis, although its symptoms might 
be described by a lay person, nor is it the type of condition 
that can be causally related to military service without medical 
expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; 
Jandreau, 492 F.3d 1372.  In this regard, the origin of a 
psychiatric disability is a matter of medical complexity and is 
often the subject of conflicting opinions even among mental 
health professionals.  See Ephraim v. Brown, 82 F.3d 399, 401 
(1996).  Thus, the Board concludes that, although the Veteran is 
competent to report symptoms he experienced while in service and 
after service, his statements as to the origin or onset of a 
psychiatric disorder do not constitute competent evidence.  As a 
layperson, he is not competent to provide evidence that requires 
medical knowledge because he lacks the requisite professional 
medical training, certification and expertise to present opinions 
regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that matters involving special experience 
or special knowledge require the opinions of witnesses skilled in 
that particular science, art, or trade).  Therefore, the 
Veteran's statements regarding the etiology of a psychiatric 
disorder in this case do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  In addition, as discussed above, the VA examiner 
in May 2009 considered the Veteran's complaints and reported 
history when relating the Veteran's psychiatric disorder to post 
service events. 

The Board also acknowledges that service connection can be 
granted on the basis of continuity of symptomatology.  38 C.F.R. 
§ 3.303(d).  As noted previously, the Veteran checked yes as to 
having experienced nervous trouble on entrance to active service 
and at separation from active service.  The Board recognizes that 
the Veteran is competent and credible to report observable 
symptoms.  While lay persons are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations of 
a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, the evidence of record weighs against any continuity of 
symptomatology.  In this case, there was no evidence of a 
psychiatric disability during active service or for many years 
thereafter.  The induction examination report and the separation 
examination report show that the Veteran's psychiatric condition 
was clinically evaluated as normal.  Furthermore, the Veteran has 
not stated at any point during the appeal that he experienced 
chronic symptoms of a psychiatric disorder since separation from 
active service.  Indeed, when the Veteran was first evaluated 
regarding his psychiatric problems in 2004, he did not mention 
any chronic symptoms since active service and reported that he 
did not have a psychiatric history.  See February 2004 VA 
treatment record.  Again, there is no evidence of any psychiatric 
disorder until 2004, more than 35 years after the Veteran's 
separation from active service.  This gap of time in the record 
also weighs against any continuity of symptomatology since 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Furthermore, there is no medical evidence 
relating the Veteran's current psychiatric disorder to active 
service.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
In fact, the current medical evidence of record consisting of the 
May 2009 VA examination report, indicates that the Veteran's 
current psychiatric disorder is related to post-service events 
that occurred many years after the Veteran's separation from 
active service.  In light of the persuasive evidence of record, 
the Board concludes that the Veteran did not have a chronic 
psychiatric disorder that continued since his period of active 
service.  

Finally, where a Veteran served continuously for ninety (90) days 
or more during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In this case, there is no evidence of psychosis or any 
psychiatric disorder within one year of service to a compensable 
degree.  Therefore, presumptive service connection is not 
warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for PTSD or an acquired psychiatric disorder.  Because the 
preponderance of the evidence is against the Veteran's 
 claim, the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for an 
acquired psychiatric disorder is not warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R.  §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2010).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


